Citation Nr: 0116563	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  98-00 554	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for amputation of the right 
lower extremity based on VA hospitalization and surgery in 
December 1991, and on a contention that a VA-furnished 
wheelchair necessitated the amputation.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1944 to June 
1946.  This appeal originally arose from February, June, and 
September 1997 rating actions which denied compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
amputation of the right lower extremity based on VA 
hospitalization and surgery in December 1991, and on a 
contention that a VA-furnished wheelchair necessitated the 
amputation.  By decision of December 1999, the Board of 
Veterans Appeals (Board) denied the above claim on appeal as 
not well-grounded.

This case is currently before the Board pursuant to a January 
2001 Order of the U.S. Court of Appeals for Veterans Claims 
(Court) wherein the December 1999 Board decision on appeal to 
the Court was vacated, and the case was remanded to the Board 
for readjudication under the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (9 November 2000).


FINDING OF FACT

While the veteran's claim was in appellate status before the 
Board, he died on       [redacted] March 2001.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim, and the 
appeal with respect to the issue of compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
amputation of the right lower extremity based on VA 
hospitalization and surgery in December 1991, and on a 
contention that a VA-furnished wheelchair necessitated the 
amputation, is dismissed.  38 U.S.C.A. § 7104(a) (West Supp. 
2000); 38 C.F.R. § 20.1302 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

While the claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 was in appellate status 
before the Board, the veteran died on   [redacted] March 2001.  As a 
matter of law, veterans' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown,      10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Under the 
circumstances, the Board finds that this appeal on the merits 
has become moot by virtue of the death of the veteran, and 
thus must be dismissed for lack of jurisdiction.  See 38 
U.S.C.A. § 7104(a): 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).


ORDER

The appeal with respect to the issue of compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
amputation of the right lower extremity based on VA 
hospitalization and surgery in December 1991, and on a 
contention that a VA-furnished wheelchair necessitated the 
amputation, is dismissed.



		
BRUCE E. HYMAN
Member, Board of Veterans' Appeals

 



